DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 8, 11, 12, and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roman (WO 2007/001981 A2).
Regarding claim 1, Roman teaches a medical device (Fig. 3; ablation catheter 40) comprising: a first array of loop electrodes (Fig. 3; second carrier assembly 55); and a second array of loop electrodes (Fig. 3; first carrier assembly 45); wherein the first array of loop electrode and the second array of loop electrodes are configured to expand within a uterus and deliver a therapy current to tissue defining the uterus (Para. [0068] discusses the use of the device for ablating any accessible wall or flat tissue surface, such as within the uterus). 
Regarding claim 2, Roman further teaches the medical device (Fig. 3; ablation catheter 40) wherein the first array of loop electrodes extends from a distal-most end of the medical device (Fig. 3; second carrier assembly 55 is comprised of distal carrier arm segments 56, which extend from tip 62), 45 is shown to be proximal second carrier assembly 55 and circumferentially arranged around first control shaft 48). 
Regarding claim 3, Roman further teaches the medical device wherein the first array of loop electrodes comprises one or more loop electrodes that have a petal shape and wherein one or more loop electrodes in the second array of loop electrodes have a triangular shape (Fig. 3; first carrier assembly 45 and second carrier assembly 55 are shown as each having more than one carrier arm; Para. [0052] discusses the carrier arm as having any variety of shapes as desirable for the specific procedure, these shapes include being oval or triangular). 
Regarding claim 4, Roman further teaches the medical device wherein the first array of loop electrodes comprises three or fewer loop electrodes configured to expand from a distal-most end of the medical device (Fig. 8A-B show an embodiment of the invention in which there are three distal carrier arms 146 which extend from tip 154, further discussed in Para. [0097]). 
Regarding claim 5, Roman further teaches the medical device wherein the second array of loop electrodes comprises loop electrodes that are spaced around the axis of the medical device (Fig. 3; first carrier assembly 45 is shown to be proximal second carrier assembly 55 and circumferentially arranged around first control shaft 48). 
Regarding claim 7, Roman further teaches the medical device wherein the therapy current is a bipolar therapy current that is communicated between the two or more loop electrodes in the first array of loop electrodes and the two or more loop electrodes in the second array of loop electrodes (Para. [0048] discusses the arrays of ablation elements being provided with bipolar radiofrequency energy). 
Regarding claim 8, Roman further teaches the medical device wherein the therapy current is a bipolar therapy current that is communicated amongst two or more loop electrodes in the first array of loop electrodes and amongst the two or more loop electrodes in the second array of loop electrodes. 
Regarding claim 11, Roman teaches a medical device comprising: an array of loop electrodes comprising two or more loop electrodes that are arranged in a single plane (Fig. 3; ablation catheter 40 shows multiple electrodes 58 aligned along the axis of the device), and wherein the array of loop electrodes is configured to expand within a uterus and deliver a therapy current to the uterus. (Para. [0068] discusses the use of the device for ablating any accessible wall or flat tissue surface, such as within the uterus)
Regarding claim 12, Roman teaches the medical device wherein the two or more loop electrodes have a petal shape. (Para. [0052] discusses the carrier arm as having any variety of shapes as desirable for the specific procedure, these shapes include being oval or triangular)
Regarding claim 14, Roman teaches the medical device wherein the two or more loop electrodes are configured to expand from a distal-most end of the medical device. (Fig. 3; carrier arms 55 are extended from tip 62)
Regarding claim 15, Roman teaches the medical device wherein the therapy current is a bipolar therapy current that is communicated between the two or more loop electrodes. (Para. [0058] discusses the use of the bipolar manner of the device being that the energy is conducted from a first electrode to one or more separate electrodes and that the electrodes may take many forms other than that shown in Fig. 3, such as a tubular electrode mounted over the shaft of the carrier arm)
Regarding claim 16, Roman teaches a medical device (Fig. 3; ablation catheter 40) comprising: an array of loop electrodes (Fig. 3; second carrier assembly 55), the array comprising three or more loop electrodes that are circumferentially arranged about an axis of the medical device (Fig. 3 shows more than three electrode arms comprised of carrier arms 45 and 55 around axis 48 and 57) and wherein the array of loop electrode is configured to expand within a uterus and deliver a therapy current to tissue 
Regarding claim 17, Roman teaches a medical device (Fig. 3; ablation catheter 40) comprising: a distal array of loop electrodes comprising a first loop electrode and a second loop electrode (Fig. 3; second carrier assembly 55); and a proximal array of loop electrodes comprising a first loop electrode and a second loop electrode (Fig. 3; first carrier assembly 45); a first conductor wire forming the first loop electrode of the distal array of loop electrode and the first loop electrode of the proximal array of loop electrodes; a second conductor wire forming the second loop electrode of the distal array of loop electrodes and the second loop electrode of the proximal array of loop electrodes; wherein the distal array of loop electrode and the proximal array of loop electrodes (Para. [0058] discusses the electrodes being comprised of any desirable means such as conductive wiring or other means of conducting electrical energy through tissue); wherein the distal array of loop electrodes and the proximal array of loop electrodes are configured to expand within a uterus and deliver a therapy current to tissue defining the uterus. (Para. [0068] discusses the use of the device for ablating any accessible wall or flat tissue surface, such as within the uterus). 
Regarding claim 18, Roman teaches the medical device wherein the first loop electrode of the distal array of loop electrodes and the second loop electrode of the distal array of loop electrodes extend from a distal-most end of the medical device, and are both located in a single plane. (Fig. 3; shows the electrodes of carrier arms of second carrier shaft 45 as being on the same plane, with reference to the position on the length of the catheter device and extending from tip 62)
Regarding claim 19, Roman teaches the medical device wherein the first loop electrode of the proximal array of loop electrodes and the second loop electrode of the proximal array of loop electrodes are circumferentially arranged around an axis of the medical device in a position proximal to the distal 55 being arranged around shaft 48 in a circumferential manner)
Regarding claim 20, Roman teaches the medical device wherein the first conductor wire is connected to a first pole of a power source and the second conductor is connected to a second pole of the power source so that the first conductor wire has a different electrical potential than the second conductor wire. (Para. [0058] discusses the use of the bipolar manner of the device being that the energy is conducted from a first electrode to one or more separate electrodes and that the electrodes may take many forms other than that shown in Fig. 3, such as a tubular electrode mounted over the shaft of the carrier arm)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Roman (WO 2007/001981 A2) in view of Hess (US 4,660,571).
Regarding claim 6, Roman teaches the device as substantially claimed in claim 2. Roman further teaches the configuration of the ablation elements as being geometrically adjustable (Para. [0048]) and shows multiple configurations which could be interpreted to have equal spacing between the electrodes. (Fig. 3; 8A-B)
However Roman fails to specifically teach the second array of loop electrodes comprising loop electrodes that are equally spaced around the axis of the medical device. 
Hess teaches a device for insertion into the body containing electrodes for the purpose of mapping or ablating sections of a body cavity, such as a vein or artery, the electrodes of the device extending from a shaft portion utilized for structure during insertion. Hess further teaches the medical device wherein the array of loop electrodes comprises loop electrodes that are equally spaced around the axis of the medical device. (Col. 6; Lines 7-15)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Hess into the device of Roman, as the spacing of Hess discusses the desirability of each section having an electrode so as to perform function within a body cavity such as a vein or artery. (Col. 3; Lines 45-53)
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Roman (WO 2007/001981 A2) in view of Hess (US 4,660,571) further in view of Sampson (US 2010/0217250 A1). 
Regarding claim 9, Roman in view of Hess teaches the device as substantially claimed in claim 6. Roman further teaches the medical device wherein one or more of the loop electrodes in the first array of loop electrodes have a petal shape, and one or more of the loop electrode in the second array of loop electrodes have a triangular shape (Fig. 3; first carrier assembly 45 and second carrier assembly 55 are shown as each having more than one carrier arm; Para. [0052] discusses the carrier arm as having any variety of shapes as desirable for the specific procedure, these shapes include being oval or triangular), and one of the loop electrode of the second array of loop electrode being configured to directly contact or a uterine wall of the uterus (Para. [0068] discusses the use of the device for ablating any accessible wall or flat tissue surface, such as within the uterus).
However Roman in view of Hess fails to specifically teach the device wherein one of the loop electrodes of the first array of loop electrodes is configured to contact or enter a cornu of the uterus.
Sampson teaches an energy delivery catheter comprising an electrode support structure which can be expanded, for transcervical introduction to the uterus.  Sampson further teaches this distal electrode array conforming to the cornu of the uterus. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Sampson into the device of Roman/Hess as Sampson teaches the benefit of ablating the cornu of the uterus for purposes such as for pregnancy prevention, which is a desirable feature for a patient of an endometrial tissue ablation or treatment of diseases such as menorrhagia as most women cannot safely bear a child once this procedure has occurred (Para. [0006] & [0018]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Roman (WO 2007/001981 A2)
Regarding claim 10, Roman specifically teaches the medical device wherein the first array of loop electrodes comprises exactly three loop electrodes. (Para. [0097] discusses the specific use of three distal carrier arm 146 being used in Fig. 8A-B)
Roman further teaches the ability to apply this to a variety of carrier arm configurations/geometries (Para. [0097])
It would have been obvious to make the proximal array of electrodes also configured of exactly three electrodes in light of the distal portion having exactly three carrier arms and in light of Roman’s teaching of numerous configurations of electrode arrays. 
Claim 13 is rejected under 35 U.S.C. as being unpatentable over Roman (WO 2007/001981 A2) in view of Sampson (US 2010/0217250 A1). 
Regarding claim 13
Sampson teaches an energy delivery catheter comprising an electrode support structure which can be expanded, for transcervical introduction to the uterus.  Sampson further teaches this distal electrode array conforming to the cornu of the uterus. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Sampson into the device of Roman/Hess as Sampson teaches the benefit of ablating the cornu of the uterus for purposes such as for pregnancy prevention, which is a desirable feature for a patient of an endometrial tissue ablation for treatment of diseases such as menorrhagia as most women cannot safely bear a child once this procedure has occurred (Para. [0006] & [0018]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY REGAN LANCASTER whose telephone number is (571)272-7259.  The examiner can normally be reached on Monday-Thursday 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.R.L./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794